DETAILED ACTION

Status of the Application
	In response filed on August 31, 2022, the Applicant amended claims 1, 4, 6, 8, 11, 13, 15, and 18.  Claims 1-20 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	With respect to the interpretation of claims 1-7 under 35 U.S.C. 112(f), Applicant has amended the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) by reciting sufficient structure to perform the claimed function. The claims no longer recite a generic placeholder, as the computing device is required to comprise at least one processor.

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1-20 under 35 U.S.C. 101 have been maintained accordingly.

Applicant specifically argues that 
1)	“As amended, the claims are directed to patent eligible subject matter. As amended, claims 1, 8 and 15 recite, inter alia, determining "the final user seasonality embedding using a trained machine learning model." Such a function or method cannot be performed in a human mind, and/or is directed to significantly more than a method of organizing human activity.”

Examiner respectfully disagrees with Applicant’s first argument. 
	A claim may recite an element that cannot be performed in a human mind and still be directed to an abstract idea without significantly more. Furthermore, the Examiner’s position is that the claims recite subject matter that amounts to a fundamental economic principle or practice and/or advertising, marketing or sales activities or behaviors, and therefore recites limitations that fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas. The Examiner did not argue that the claimed recite subject matter that falls within the “mental processes” grouping of abstract idea. Finally, the determining a score using a trained model that happens to be a “machine learning model” is arguably something a human could do with pen and paper. The claims do not require training the model. The claims merely require use of a generated model. The generation of the model falls outside the scope of the claimed invention. Furthermore, the model itself is unspecified, and there are a great number of simplistic “machine learning” models (e.g., rudimentary statistical correlations, derivations, regressions, etc.) whose “models” may amount to algebraic equations a human could easily utilize mentally and/or with pen and paper. The suggestion that the trained learning model is machine learned model, even if training the model were actually claimed, would amounts to a mere requirement to train/learn the model (again, could be rudimentary statistical correlations, derivations, regressions) using a general purpose computer. Finally, the use of the model to determine the score, because it may merely involve use of a previously-derived algebraic equation, would be performed in the same way regardless of whether the model was machine learned or not. As such, the recitation of “using a machine learning model” does not ensure the claims amount to significantly more than the abstract idea. 


Applicant specifically argues that 
2)	“Claim 1, for example, recites determining an item embedding, a final item seasonality embedding, a user embedding, and a final user seasonality embedding and then determining a final user-item score based on the embeddings using a trained machine learning model. Such a process of determining the final user-item score is not well-understood, routine or a conventional activity in the field. The novelty and non-obviousness of the recited claim is further described below in response to the pending § 103 rejections. Claim 1 includes significantly more than an attempt to draft the claim with reference to a general purpose computer. Indeed, the recited claim limitation are improvements over known technology and are necessarily rooted in computer technology for the inclusion of the "trained machine learning model" that cannot be operated or performed in the abstract.”

Examiner respectfully disagrees with Applicant’s second argument. 
It is irrelevant whether certain steps of Applicant’s invention are not novel or non-obvious, as conventionality is only a consideration with respect to certain additional elements. In this case, Applicant appears to suggest the abstract idea itself is unconventional (e.g., the way to determine various embeddings and use of the various embeddings to determine a final user-item score for each item). The search for an inventive concept should not be confused with a novelty or non-obviousness determination.
Furthermore, the suggestion that the trained learning model is machine learned model, even if training the model were actually claimed, would amounts to a mere requirement to train/learn the model (again, could be rudimentary statistical correlations, derivations, regressions) using a general purpose computer. As such, the additional element of “using a machine learning model” does not ensure the claims amount to significantly more than the abstract idea. Because the claim does not require training the model, and because the model is unspecified and may involve rudimentary statistical correlations, derivations, regressions, etc., that which is actually claimed (e.g. the use of the model) is not necessarily rooted in computer technology. Lastly, “the judicial exception alone cannot provide the improvement” (See MPEP 2106.05(a)).

Examiner recommends positively reciting a step of training a Bayesian personalized ranking model using machine learning (including how it is trained) and then a step of using this model to determine the final user-item score. 


	Applicant’s arguments, with respect to the rejection of claims 1-20 under 35 U.S.C. 112 (a) have been fully considered and are not persuasive. Applicant specifically argues that 
1)	“The amendments recite structure and functionality that overcomes the allegations by the Office. As described above, the independent claims recite use of a trained machine learning model among other subject matter. Applicant's disclosure clearly describes such use throughout the figures the specification.”

Examiner respectfully disagrees with Applicant’s first argument. 
	The claims scope still covers any and all ways of determining a final user-item score for each item using the specified embeddings. Any derived model is “learned” or “trained”, and the suggestion that the model is machine learning simply means a computer was used to process the data. The model could still be any model, which may be any statistical correlation, derivation, algorithm, etc.. However, the disclosure only provides adequate algorithm or step-by-step instructions for only a small number of ways of performing the “determine a final user-item score”  function (e.g., training a Bayesian personalized ranking model ad using the model or using matrix factorization). Although the disclosure makes reference to using any other type of model, Applicant’s own disclosure fails to provide  an adequate description of the algorithm or step-by-step instructions that would need to be performed/programmed to perform the calculation in these ways. In other words, the disclosure adequately demonstrates possession only for a small number of actual solutions (species), yet Applicant’s broad functional limitations encompass any and all ways of performing the functions (e.g., even those a PHOSITA would not necessarily know or be enabled to use). The disclosure therefore fails to adequately demonstrate that the Applicant possessed any and all ways of performing these functions (e.g., any/all machine learning models). The claim(s) therefore contain/encompass subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The rejections of claims 1-20 under 35 U.S.C. 112 (a) have been maintained.

	Applicant’s arguments, with respect to the rejection of amended claims 1, 8, and 15 under 35 U.S.C. 103 have been considered, and are persuasive. The Examiner is persuaded that 


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 8-14 is/are drawn to methods (i.e., a process), claim(s) 1-7 is/are drawn to computing systems (i.e., a machine/manufacture), and claim(s) 15-20 is/are drawn to non-transitory mediums (i.e., a machine/manufacture). As such, claims 1-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 8 and 15) recites/describes the following steps; 
obtain periodic sales data characterizing a number of purchases made of each item of a plurality of items in a specified period; 
obtain periodic buyers data characterizing a number of unique customers of each item in the plurality of items in the specified period;
obtain periodic purchase data characterizing a count of purchases by each user in the specified period; 
determining an item embedding for each item in the plurality of items based on the periodic sales data and the periodic buyers data
determine a final item seasonality embedding for each item in the plurality of items based on the periodic sales data and the periodic buyers data; 
determine a user embedding for each user based on the periodic purchase data
determine a final user seasonality embedding for each user based on the periodic purchase data; 
determine a final user-item score for each item in the plurality of items based on the item embedding, the final item seasonality embedding, the user embedding, and the final user seasonality embedding using a trained learning model; and 
send a recommendation to a user based on the final user-item score

These steps, under its broadest reasonable interpretation, describe or set-forth recommending a product to a user based a scored determined based on a learned model and an analysis of sales data and derived seasonality preferences, which amounts to a fundamental economic principle or practice and/or advertising, marketing or sales activities or behaviors. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 8 and 15 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“a system, comprising a computing device comprising at least one processor, the computing device coupled to at least one database” (claim 1)
“a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising” (claim 15)
“from the at least one database” (claims 1, 8, and 12)
“a trained machine learning model” (claims 1, 8, and 12)

The requirement to execute the claimed steps/functions using “a system, comprising a computing device comprising at least one processor, the computing device coupled to at least one database” (claim 1) (claim 1) and/or “a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising” (claim 15) and/or “from the at least one database” (claims 1, 8, and 12) and/or “a trained machine learning model” (claims 1, 8, and 12) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. Examiner notes that the training of the machine learning model is not positively recited. Examiner further notes that the recitation of “machine learning model” is so broad and generically-recited that the modeling encompasses simplistic mathematical/statistical techniques humans are capable of performing without computers/machines and that humans have been performing without computer/machines (e.g., regression analysis, clustering, etc.). As such, the requirement for the model to be “machine learned” may be interpreted as nothing more than a requirement to perform the modeling/math/statistics using a general purpose machine. As such, this/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of “from the at least one database” (claims 1, 8, and 12) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments where information is stored digitally and retrieved using general purpose computers. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).

The recited element(s) of “obtain periodic sales data characterizing a number of purchases made of each item of a plurality of items in a specified period” (claims 1, 8, and 15) and/or “obtain periodic buyers data characterizing a number of unique customers of each item in the plurality of items in the specified period” (claims 1, 8, and 15) and/or “obtain periodic purchase data characterizing a count of purchases by each user in the specified period” (claims 1, 8, and 15) and/or “send a recommendation to a user based on the final user-item score” (claims 1, 8, and 15), even if they were considered to be “additional elements” (which the Examiner contends they are not), would simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because the obtaining of the data would be required in any implementation of the idea and because obtaining data has long been held to be insignificant pre-solution activity; and because “sending” is equivalent to displaying a result . This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-7, 9-14, and 16-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims  2-7, 9-14, and 16-20  is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “a system, comprising a computing device comprising at least one processor, the computing device coupled to at least one database” (claim 1) (claim 1) and/or “a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising” (claim 15) and/or “from the at least one database” (claims 1, 8, and 12) and/or “a trained machine learning model” (claims 1, 8, and 12)  is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “from the at least one database” (claims 1, 8, and 12) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).
As discussed above in “Step 2A – Prong 2”, the recited element(s) of “obtain periodic sales data characterizing a number of purchases made of each item of a plurality of items in a specified period” (claims 1, 8, and 15) and/or “obtain periodic buyers data characterizing a number of unique customers of each item in the plurality of items in the specified period” (claims 1, 8, and 15) and/or “obtain periodic purchase data characterizing a count of purchases by each user in the specified period” (claims 1, 8, and 15) and/or “send a recommendation to a user based on the final user-item score” (claims 1, 8, and 15), even if they were considered to be “additional elements” (which the Examiner contends they are not), would append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network. Furthermore, the Examiner takes Official Notice that these steps were well-understood, routine, and conventional at the effective filing date of the claimed invention. Furthermore, the lack of technical detail/description in Applicant’s own specification provides implicit evidence that these steps were well-understood, routine, and conventional.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims  2-7, 9-14, and 16-20  fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims  2-7, 9-14, and 16-20  is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	

Examiner recommends positively reciting a step of training a Bayesian personalized ranking model using machine learning (including how it is trained) and then a step of using this model to determine the final user-item score. Examiner notes that claims 4 and 5 do not positively recite the training of the model or actual use of the model, and instead merely suggests an intended use of the embeddings. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The requirement for an adequate disclosure ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent, and sets forth the minimum requirements for the quality and quantity of information that must be contained in the patent to justify the grant. 
	In accordance with section 2161.01 I. of the MPEP, “original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus. Id.” This may include disclosure of the hardware and software required to perform a claimed function including the "necessary steps for implementing the claimed function" (e.g. an algorithm, description of steps, flowcharts, etc.) (MPEP; 2161.01 I.). “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” (MPEP; 2161.01 I.). 

	Claims 1, 8, and 15 recite computer-implemented functional claim language with the claim elements “determining an item embedding for each item in the plurality of items based on the periodic sales data and the periodic buyers data” and “determine a user embedding for each user based on the periodic purchase data” and “determine a final item seasonality embedding for each item in the plurality of items based on the periodic sales data and the periodic buyers data;” and “determine a final user seasonality embedding for each user based on the periodic purchase data;” and “determine a final user-item score for each item in the plurality of items based on the item embedding, the final item seasonality embedding, the user embedding, and the final user seasonality embedding using a trained learning model”. These are specialized genus functions. In other words, the claim scope covers any and all ways of performing these functions (e.g., all ways of determining a “final user-item score” using a trained machine learning model for each item in the plurality of items based on the various embeddings). Any derived model is “learned” or “trained”, and the suggestion that the model is machine learning simply means a computer was used to process the data. The model could still be any model, which may be any statistical correlation, derivation, algorithm, etc.. However, the disclosure only provides adequate algorithm or step-by-step instructions for only a small number of ways of performing these functions (e.g., training a Bayesian personalized ranking model ad using the model or using matrix factorization). Although the disclosure makes reference to using any other type of model, Applicant’s own disclosure fails to provide  an adequate description of the algorithm or step-by-step instructions that would need to be performed/programmed to perform the calculation in these ways. In other words, the disclosure adequately demonstrates possession only for a small number of actual solutions (species), yet Applicant’s broad functional limitations encompass any and all ways of performing the functions (e.g., even those a PHOSITA would not necessarily know or be enabled to use). The disclosure therefore fails to adequately demonstrate that the Applicant possessed any and all ways of performing these functions. The claim(s) therefore contain/encompass subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (e.g., other ways of determining a “final user-item score” for each item in the plurality of items based on the embeddings).
Examiner notes this is not an enablement rejection. This rejection relates to the breadth of the claim scope, and Applicant’s failure to demonstrate possession of this entire claim scope via the content of the original disclosure.
Each of the dependent claims ultimately depend from one of these claims, inherit these limitations, and therefore similarly contain subject matter that lacks adequate written description support.
 

Indication of Potentially Allowable Subject Matter

	Independent claims 1, 8, and 15 would be allowable if rewritten or amended to overcome their respective the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. § 112 (a).
Similarly, dependent claims 2-7, 9-14, and 16-20 would each be allowable if rewritten to overcome their respective rejection(s) under 35 U.S.C. 101 and 35 U.S.C. § 112 (a), and to include all of the limitations of the base claim and any intervening claims (and to address rejections of their respective independent claims under 35 U.S.C. 101 and 35 U.S.C. § 112 (a).).

The following is an examiner’s statement of reasons for indication of potentially allowable subject matter: 
The closest prior art of record is Xiao et al. (U.S. PG Pub No. 2012/0036037, February 9, 2012 - hereinafter "Xiao”); Huet et al. (U.S. PG Pub No. 2015/0317714, November 5, 2015 - hereinafter "Huet”); Fang et al. (U.S. PG Pub No. 2019/0251446 August 15, 2019 - hereinafter "Fang”); Tsai et al. (U.S. PG Pub No. 2021/0350391, November 11, 202021); and “Seasonal Relevance in E-Commerce Search” (Yang, Haode et al., Presented November 1-5 2021 at CIKM Applied Research event)

Xiao discloses determining user-item rankings for each item in a plurality of items based on final item seasonality embeddings and final user seasonality embeddings sending a recommendation to a user based on the final user-item ranking. Also discloses training a machine learning model to determine the rankings using the embeddings. 
Huet discloses determining a final user-item score for each item in a plurality of items based on a final item seasonality embedding and a final user seasonality embedding and sending a recommendation to a user based on the final user-item score.
Fang discloses using a Bayesian personalized ranking loss algorithm as a personalized ranking model.
Tsai teaches a recommender system adapted to recognize and factor in seasonality adjustments in its product rankings.
“Seasonal Relevance in E-Commerce Search” teaches a recommender system adapted to recognize and factor in seasonality adjustments in its product rankings.

As per claims 1, 8, and 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest combination of features claimed, including the requirement to “determine a final user-item score for each item in the plurality of items based on the item embedding, the final item seasonality embedding, the user embedding, and the final user seasonality embedding using a trained learning model” in combination with the definition of each of these embeddings. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight
  Claims 2-7, 9-14, and 16-20 depend upon claims 1, 8, or 15 and have all the limitations of claims 1, 8, or 15, and would be allowable for the same reason.  

Conclusion

	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621